FIST2 P-1 05/11 SUPPLEMENT DATED MAY 26, 2011 TO THE PROSPECTUS DATED MARCH 1, 2011 OF FRANKLIN INVESTORS SECURITIES TRUST (Franklin Adjustable U.S. Government Securities Fund, Franklin Floating Rate Daily Access Fund, Franklin Low Duration Total Return Fund, Franklin Total Return Fund) The prospectus is amended as follows: I. For the Franklin Floating Rate Daily Access Fund, the third paragraph of the “Fund Details - Principal Investment Policies and Practices – Other Investments” section on page 45 is replaced with the following: For purposes of pursuing its investment goals, the Fund may enter into interest rate transactions involving certain derivative instruments, including interest rate and credit default (including loan credit default) swaps. The use of such derivative transactions may allow the Fund to obtain net long or net short exposures to selected interest rates, durations or credit risks. The Fund may use any of the above interest rate or credit-related derivative transactions for the purposes of enhancing Fund returns, increasing liquidity, gaining exposure to particular instruments or interest rates in more efficient or less expensive ways and/or hedging risks relating to changes in interest rates, credit risks and other market factors. II. For the Franklin Total Return Fund, the ninth paragraph of the “Fund Details - Principal Investment Policies and Practices” section on page 80 is replaced with the following: For purposes of pursuing its investment goal, the Fund regularly enters into interest rate, credit and currency-related transactions involving certain derivative instruments, including interest rate or bond contracts, options on such contracts, swap agreements (which may include interest rate, credit default and currency swaps), currency and cross currency forwards, and currency and currency index futures contracts. The use of derivative currency transactions may allow the Fund to obtain net long or net negative (short) exposure to selected currencies.
